Citation Nr: 0501755	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  04-00 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 
2000, for the award of a 70 percent evaluation for 
generalized anxiety disorder with history of manic depressive 
psychosis.

2.  Entitlement to an effective date earlier than August 17, 
2000, for the award of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied an effective date 
earlier than August 17, 2000, for the award of a 50 percent 
evaluation for generalized anxiety disorder with history of 
manic depressive psychosis and a total rating for 
compensation based upon individual unemployability.  The 
veteran asserts that he warrants an earlier effective date 
for both benefits.


FINDINGS OF FACT

1.  In an August 2000 decision, the Board denied an 
evaluation in excess of 30 percent for generalized anxiety 
disorder with history of manic depressive psychosis.

2.  In December 1999, the RO denied entitlement to a total 
rating for compensation based upon individual 
unemployability.  The veteran did not appeal that 
determination.

3.  A statement from the veteran, which the RO construed as a 
claim for increase, to include a claim for individual 
unemployability, was received on August 17, 2000.  

4.  An increased evaluation, to include a total disability 
evaluation for compensation purposes based upon individual 
unemployability, was not factually ascertainable prior to 
August 17, 2000.

5.  There was no informal claim, formal claim, or written 
intent to file a claim for an increased evaluation between 
August 4, 2000, and August 17, 2000.

6.  There was no informal claim, formal claim, or written 
intent to file a claim for a total rating for compensation 
based upon individual unemployability between December 1999 
and August 17, 2000.  


CONCLUSIONS OF LAW

1.  An effective date earlier than August 17, 2000, for the 
award of a 70 percent evaluation for generalized anxiety 
disorder with history of manic depressive psychosis, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.130, 
Diagnostic Code 9400 (2004).

2.  An effective date earlier than August 17, 2000, for the 
award of a total rating for compensation based upon 
individual unemployability, is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give VA 
everything you the veteran has in his possession pertaining 
to the claims.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate his claims 
for an earlier effective date in a March 2004 letter.  The 
agency of original jurisdiction had issued a notification 
letter in September 2002, which was prior to the November 
2002 rating decision.  However, the RO did not issue the 
proper notification until March 2004, which follows the date 
of the issuance of the rating decision on appeal, which is 
not consistent with 38 U.S.C.A. § 5103(a) and which will be 
addressed below.  

The RO informed the veteran that in order to establish an 
earlier effective date for the award of increased benefits, 
he would need to show that the prior decisions, which had 
denied increased evaluations for the service-connected 
generalized anxiety disorder with history of manic depressive 
psychosis had not become final.  

The March 2004 letter also notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, the service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

Additionally, the RO notified the veteran the reasons why he 
was not entitled to service connection and higher initial 
disability ratings in the November 2002 rating decision and 
the November 2003 statement of the case.  The statement of 
the case also fully provided the laws and regulations 
pertaining to entitlement to the benefits sought, and 
included a detailed explanation as to why the veteran had no 
entitlement under the applicable laws and regulations based 
on the evidence provided.  The duty to notify the veteran has 
been satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
The veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence in connection with his claims.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
these issues.  The RO's subsequent actions and notice to the 
veteran effectively cured any VCAA notice defect.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was informed of the evidence necessary to substantiate his 
claims.  The provisions of VCAA have been substantially 
complied with and no useful purpose would be served by 
delaying appellate review of these two claims for further 
notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the claims folder includes the veteran's 
complete service medical records, VA treatment records, and 
private medical records that the veteran has submitted.  In 
April 2004, the veteran submitted additional evidence.  These 
records have not been reviewed by the RO in the first 
instance, but the veteran has waived initial RO consideration 
of this evidence.  The veteran has not identified any 
pertinent VA or private medical treatment pertinent to the 
issues being decided that has not been obtained.  It does not 
appear that there are additional medical treatment records 
that are necessary to proceed to a decision on the issues 
being decided in this case.  

The RO has not provided the veteran with an examination in 
connection with the earlier effective date claim because an 
examination would not assist the veteran in obtaining an 
earlier effective date.  Here, the veteran submitted a claim 
for an earlier effective date in August 2002.  The current 
effective date for the award of a 70 percent evaluation for 
generalized anxiety disorder and individual unemployability 
is prior to that date.  Therefore, an examination conducted 
with the current appeal would not provide a basis to grant an 
earlier effective date.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claims, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to these issues is required to comply 
with the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 
and 5103A; 38 C.F.R. § 3.159.  

II.  Decision

In November 1945, the veteran filed an original claim for 
compensation benefits for a psychiatric disorder.  In a 
November 1945 rating decision, the RO granted service 
connection for psychosis, unclassified, complete and social 
and industrial capacity, and assigned a 100 percent 
evaluation, effective October 30, 1945.  Following receipt of 
additional evidence regarding the veteran's psychiatric 
disorder, the RO, in a December 1945 rating decision, 
continued the 100 percent evaluation.  

In February 1947, the veteran underwent a VA examination.  
There, the examiner made the following summary:

This is a 25[-]year[-]old individual-who 
at the present time has no complaints.  
Has been employed as a dance band drummer 
for some[]time and indicates that he is 
adapting satisfactorily to his work.  
While stationed in the Navy at Miami, 
Florida[,] sometime in August of 1945[,] 
he had a psychotic episode, the main 
features of which were those of 
depression and mental confusion.  Patient 
is unable to give a very clear[-]cut or 
accurate description of his psychotic 
episode and at the present time reveals 
very little insight into this incident.  
At the present time[,] he [has] shown no 
gross sensorium disorder and gives no 
history of having experienced 
hallucinations.  Descriptions of 
psychotic episode[s] while in the Navy, 
suggest a depressive[-]type of psychotic 
episode.  It is believed, however, that 
he is now in remission and can be 
considered competent.

In a March 1947 rating decision, the RO proposed to reduce 
the veteran's evaluation from 100 percent to 10 percent, 
effective Mary 18, 1947, and from 10 percent to 
noncompensable, effective February 13, 1946.  The RO 
reclassified the disability as manic depressive psychosis, 
depressed phase, in remission.  The veteran was informed of 
this determination in a March 17, 1947, letter.  At the time, 
the veteran was in rehabilitation.  The veteran was informed 
that he could submit evidence to show why the proposed 
reduction should not be made in the next 60 days.  He was 
also informed that if he had substantial reason to believe 
that the decision was not in accordance with the law and 
facts in his case, he could appeal it to the Administrator of 
VA at any time within one year from the date of the letter.  
The veteran did not appeal the determination.

The veteran next contacted VA in November 1965, stating that 
he was seeking an increase in compensation.  In April 1966, 
the RO continued the noncompensable evaluation assigned to 
manic depressive psychosis, depressed phase, in remission.  
The veteran was notified of this determination in a May 1966 
letter, including his appellate rights, and he did not appeal 
the determination.

In July 1968, the veteran filed a claim for increased 
benefits.  He stated he had had dozens of jobs since 1946, 
with which jobs he had not been happy or satisfied.  The 
veteran submitted lay statements, wherein people stated that 
the veteran was depressed.  A statement from his employer 
indicated that the veteran had been discharged from his job 
because of his attitude.  An August 1968 VA examination 
report shows that the veteran was diagnosed with a 
personality disorder.  In an August 1968 rating decision, the 
RO continued the noncompensable evaluation for the service-
connected psychiatric disorder, stating that the veteran's 
symptoms were attributable to the personality disorder, as 
opposed to the service-connected psychiatric disorder.  The 
veteran was notified of this determination that same month, 
including his appellate rights.  The veteran did not appeal 
the determination.  

The next time the veteran submitted a statement to VA was in 
December 1976, when he alleged his disability had increased 
in severity.  The veteran had been hospitalized at a VA 
facility in December 1976 and diagnosed with acute and 
chronic alcoholism.  In January 1977, the RO continued the 
noncompensable evaluation, stating that the veteran had been 
treated for a non-service-connected disability.  The veteran 
was notified of this determination that same month, including 
his appellate rights, and he did not appeal the decision.

In a January 1977 VA form 21-4138, Statement in Support of 
Claim, the veteran stated that he had been granted a 
100 percent evaluation for his service-connected psychiatric 
disorder, which he noted had been "cut" to 0 percent two 
years later.  He stated that in the last five years he had 
had difficulty holding down a job and that he had been 
through five marriages and requested an increased evaluation.  
A January 1977 VA hospitalization summary report shows that 
the veteran had been hospitalized for alcohol addiction.  In 
a May 1977 rating decision, the RO continued the 
noncompensable evaluation for the service-connected 
psychiatric disorder, stating that the VA hospitalization 
summary report showed that he had been treated for a non-
service-connected disability.  The veteran was notified of 
this determination that same month including his appellate 
rights, and he did not appeal the decision.

In May 1988, the veteran submitted a claim for pension 
benefits, which benefits were granted that same month.  

In July 1988, the veteran submitted a claim for an increased 
evaluation.  That same month, the RO requested that the 
veteran submit evidence to substantiate his allegation that 
his disability had increased in severity.  In October 1988, 
the RO informed the veteran that his claim had been denied, 
as he had not submitted any evidence to show that his 
disability had worsened.  It also informed the veteran of his 
appellate rights.  The veteran did not appeal the decision.  

In September 1993, the veteran submitted a claim for an 
increased evaluation for his service-connected psychiatric 
disorder.  The RO continued the noncompensable evaluation in 
a March 1994 rating decision.  The veteran appealed the 
determination, and in an August 1994 rating decision, granted 
a 10 percent evaluation.  He was notified of this 
determination that same month, including his appellate 
rights, and he did not appeal the determination.

In July 1997, the veteran, through his representative, 
submitted a claim for an increased evaluation.  In November 
1997, the RO continued the 10 percent evaluation.  The 
veteran appealed the decision.  While the claim was in 
appellate status, the RO granted a 30 percent evaluation and 
reclassified the disability as generalized anxiety disorder 
with history of manic depressive psychosis.  In an August 3, 
2000, decision, the Board denied an evaluation in excess of 
30 percent.  

In the meantime, in April 1999, the veteran submitted a claim 
for a total rating for compensation based upon individual 
unemployability.  In a December 1999 rating decision, the RO 
denied entitlement to a total rating for compensation based 
upon individual unemployability.  The veteran was notified of 
this determination that same month, including his appellate 
rights, and he did not appeal the determination.  The Board 
noted this fact in its August 2000 decision.

On August 17, 2000, the veteran submitted a VA Form 21-4138, 
stating that he was 79 years old and unable to work due to 
his age and the fact that his anxiety disorder prevented him 
from keeping a job.  He stated that he felt he deserved a 
higher rating than the 30 percent evaluation for his service-
connected psychiatric disorder.  He attached a psychiatric 
evaluation, which had been conducted on July 27, 2000, and 
August 4, 2000, by a private psychiatrist.  The psychiatrist 
stated that the veteran was well dressed and well groomed, 
cooperative, and mildly agitated.  She stated that his speech 
was articulate, though mildly pressured.  The veteran's mood 
was alternatively depressed and expansive.  Affect was both 
tearful and dramatic.  He was oriented to person, place, 
situation, and date.  His registration was intact.  Digit 
sequence was 5/5.  The psychiatrist noted that, with respect 
to short-term memory, the veteran was able to repeat 3/3 
objects.  Long-term memory was intact, as was his 
recollection of public events.  Intellect was above average.  
Judgment and insight were adequate to testing, but impaired 
with respect to monitoring his finances.  Thought processes 
at times were tangential.  Thought content was focused on sex 
and spending money.  The veteran denied suicidal and 
homicidal ideation, and he denied hallucinations, delusions, 
and paranoia.  The psychiatrist stated the veteran was 
somewhat hypervigilant.  She entered diagnoses of bipolar I 
disorder and generalized anxiety disorder with history of 
manic depressive psychosis and assigned the veteran a Global 
Assessment of Functioning (GAF) score of 50.  

On October 13, 2000, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Unemployability, stating that he had become too disabled to 
work as of 1983.  He noted that he had worked from 1983 to 
1885, making $700/month.  From 1985 to 1986, he made $5/hour.  
From 1986 to 1988, he stated he made $700/month.  He also 
stated he had completed high school and two years of college.  

In a November 2000 VA psychiatric evaluation report, the 
examiner stated that it was his opinion that the veteran was 
unemployable on the basis of the service-connected 
disability, which he characterized as a bipolar affective 
disorder.  He added that it was his opinion that the veteran 
had been unemployable for full-time work for many years and 
continued to be so.

Since that time, the veteran has submitted additional 
statements from the private psychiatrist.  It must be noted 
that the psychiatrist has informed VA that her medical 
license was revoked by the California Medical Board.  

Governing regulations provide that a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).  A decision by the Board 
is final on the date stamped on the front of the decision.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).

The earliest effective date for an increased evaluation 
(which includes a claim for total rating for compensation 
based upon individual unemployability) is that which is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(a) and (b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(1) and (2) (2002); see Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  Additionally, under 38 C.F.R. 
§ 3.155(a) (2004), the veteran or a representative of the 
veteran can file an informal claim by communicating an intent 
to apply for one or more VA benefits.  The benefit sought 
must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  See id.  Under 38 C.F.R. 
3.157(b) (2004), once a claim for compensation has been 
allowed, receipt of a VA outpatient or hospital examination 
or admission to a VA hospital will be accepted as an informal 
claim for increased benefits, which would include an informal 
claim for a total rating for compensation based upon 
individual unemployability, see Servello, 3 Vet. App. at 199.  
The date on the VA outpatient or hospital examination will be 
accepted as the date of claim.  38 C.F.R. 3.157(b). 

Under Diagnostic Code 9411, which addresses generalized 
anxiety disorder, the criteria are as follows, in part:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident, or affecting a single body system, such as 
orthopedic, will be considered as one disability.  Id.  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Timeliness

Initially, the Board notes that technically it should not be 
considering the veteran's claim for an earlier effective date 
on the merits.  In an April 2001 rating decision, the RO 
granted a 70 percent evaluation for generalized anxiety 
disorder with history of manic depressive psychosis and a 
total rating for compensation based upon individual 
unemployability, both effective from August 17, 2000.  The 
veteran was notified of that determination on May 10, 2001.  
In the notification letter, the RO stated, "If you do not 
agree with our decision, you should write and tell us why.  
You have one year from the date of this letter to appeal the 
decision.  The enclosed VA Form 4107, 'Notice of Procedural 
and Appellate Rights,' explains your right to appeal."  This 
letter was sent to the same address the veteran had provided 
on the August 2000 VA Form 21-4138 and the November 2000 VA 
Form 21-8940 and was not returned as undeliverable.  

The veteran submitted a notice of disagreement with that 
determination on August 2, 2002.  The one-year period to 
appeal any portion of the May 2001 rating decision, whether 
it was the evaluation assigned or the effective date 
assigned, expired on May 10, 2002.  Therefore, the May 2001 
rating decision had become final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  Initially, the RO informed the veteran 
that his appeal was not timely; however, it then issued a 
decision, wherein it considered the veteran's assertions of 
entitlement to an earlier effective date on the merits.

The Board has decided to consider the veteran's claim on the 
merits as well, as the result is the same-the veteran is not 
entitled to an effective date earlier than August 17, 2000, 
for the award of both the 70 percent evaluation for 
generalized anxiety disorder and a total rating for 
compensation based upon individual unemployability, which 
will be explained below.



B.  Earlier effective date

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against an effective date earlier than August 17, 2000, for 
both the grant of the 70 percent evaluation for generalized 
anxiety disorder and the total rating for compensation based 
upon individual unemployability.  

In this case, all the rating decisions issued in the 1940's, 
1960's, 1970's, and 1980's, which either denied an increased 
evaluation for the service-connected psychiatric disorder or 
reduced the disability evaluation for the service-connected 
psychiatric disorder, and the decisions issued in 1994 (which 
denied an evaluation in excess of 10 percent for the service-
connected generalized anxiety disorder) and 1999 (which 
denied individual unemployability), are all final, as the 
veteran did not appeal those determinations.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  An effective date going this 
far back is legally precluded in the absence of clear and 
unmistakable error.

The next time the veteran submitted a claim for an increased 
evaluation for the service-connected psychiatric disorder was 
in 1997.  The veteran appealed the RO's determination, and 
the Board, in an August 3, 2000, decision determined that an 
evaluation in excess of 30 percent was not warranted for the 
service-connected generalized anxiety disorder.  That 
decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100. 

The veteran's April 1999 application for entitlement to 
individual unemployability was denied in a December 1999 
rating decision.  The veteran did not appeal that 
determination, and it is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  In this case, the effective date for 
the award of a total rating for compensation based upon 
individual unemployability cannot be prior to December 1999.

The veteran then submitted a statement on August 17, 2000, 
which has been construed as a claim for an increased 
evaluation for the service-connected generalized anxiety 
disorder and a claim for individual unemployability.  As 
there exist final decisions pertinent to evaluating the 
service-connected disability, the effective date question in 
this appeal is governed by the laws and regulations governing 
the assignment of effective dates in an increased evaluation 
situation.  As set out above, in claims for increased 
evaluations the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the date of receipt of the 
claim controls.  38 C.F.R. § 3.400(o)(2).  

With respect to the veteran's claim for an earlier effective 
date for the grant of the 70 percent evaluation, the last 
final denial of an increased evaluation was the August 3, 
2000, Board decision.  The Board has carefully reviewed the 
evidence in the interim between the August 2000 Board 
decision, and the veteran's claim for increased benefits, 
received on August 17, 2000-two weeks after the Board 
decision.  At that time, the veteran submitted a private 
psychiatric evaluation, wherein the psychiatrist noted that 
she had evaluated the veteran on July 27, 2000, and August 4, 
2000.  However, the Board finds that her evaluation report 
does not establish a factually ascertainable date that an 
increase in the veteran's disability occurred prior to August 
17, 2000.  For example, in her psychiatric evaluation, she 
stated that the veteran was oriented to person, place, 
situation, and date.  His short- and long-term memory were 
intact.  He was well groomed and well dressed.  His insight 
and judgment were intact to testing, although she noted that 
the veteran's judgment was impaired with respect to financial 
affairs.  The veteran denied suicidal ideations, homicidal 
ideations, hallucinations, and delusions.  Thought processes 
were tangential at times.  Registration was intact.  She 
entered a GAF score of 50.

In reviewing the criteria for an evaluation in excess of 
30 percent, the Board finds that the preponderance of the 
evidence is against a finding that the veteran met a higher 
evaluation as of July 2000.  A 50 percent evaluation 
contemplates circumstantial speech, impairment in short- and 
long-term memory, impaired judgment, flattened affect, and 
panic attacks more than once a week.  As stated above, the 
psychiatrist stated that the veteran's short- and long-term 
memory were intact.  While the veteran's speech was 
tangential, it was only tangential "at times."  
Additionally, the veteran was oriented to person, place, 
situation, and date.  The Board finds that the veteran's 
symptoms described in the August 2000 evaluation report, on 
the whole, do not establish a basis that an increase in the 
veteran's disability had occurred as of July 27, 2000.  If 
the veteran does not meet the criteria for the 50 percent 
evaluation, it would indicate that he does not meet the 
criteria for a 70 percent evaluation.  

With respect to the veteran's claim for an earlier effective 
date for the grant of individual unemployability, the Board 
notes that it has thoroughly reviewed the medical records and 
the statements submitted by the veteran that the RO 
considered at the time of the applicable rating decisions, 
and that the Board considered in its August 2000 decision, 
and there is nothing in the record that would have led an 
adjudicator to conclude that the veteran had submitted an 
informal claim for a total rating for compensation based upon 
individual unemployability at any of those times.  In the 
July 1968 statement, the veteran stated that he had had 
numerous jobs and that he had never been "happy or satisfied 
with any of these jobs, mainly in the music business" 
because he did not have the "education and musical 
training."  The Board does not find that such statement 
indicates that the veteran was unable to maintain substantial 
gainful employment because of his service-connected 
psychiatric disorder.  

In 1977, the veteran submitted a statement wherein he stated 
he had problems holding a job due to his psychiatric disorder 
and that he had been hospitalized for such disability.  While 
the RO did not consider a claim for individual 
unemployability in the May 1977 rating decision, the evidence 
did not establish that the veteran was unable to work due to 
the service-connected psychiatric disorder.  The VA 
hospitalization summary report, dated January 1977 to March 
1977, showed that the veteran had been hospitalized for 
alcohol addiction.  No medical professional had attributed 
the veteran's alcohol addition to the service-connected 
psychiatric disorder.  

The veteran submitted a formal claim for individual 
unemployability in April 1999, which was denied in December 
1999.  The veteran did not appeal that determination.  
Therefore, an effective date earlier than December 1999 is 
legally precluded.  The Board has reviewed the evidence in 
the record between the December 1999 rating decision and the 
veteran's August 17, 2000, claim for individual 
unemployability, and there is nothing in the record that 
could be construed as an informal claim for individual 
unemployability.  The Board has thoroughly reviewed the 
August 2000 psychiatric evaluation report to see if it 
established a factually ascertainable date that an increase 
in disability occurred.  However, in the psychiatric 
evaluation report, the psychiatrist noted that the veteran 
was working as a janitor at that time.  The veteran 
complained that he had no savings, but nowhere in that 
document did the veteran report he could not work nor did the 
examiner state that the veteran was unable to work due to the 
service-connected psychiatric disorder.  

Here, the RO's grant of a total rating for compensation based 
upon individual unemployability was predicated on the fact 
that as of August 17, 2000, the veteran met the requirements 
for consideration of a total rating for compensation based 
upon individual unemployability.  See 38 C.F.R. § 4.16 (a).  
Specifically, the veteran now had one disability that was in 
excess of 60 percent.  The service-connected psychiatric 
disorder is the veteran's only service-connected disability.  
Additionally, his formal claim for a total rating for 
compensation based upon individual unemployability was 
submitted within one year of that date, and thus the August 
17, 2000, date established a factually ascertainable date 
that the veteran was not employable due to his service-
connected disability.  Therefore, the RO's grant of an 
effective date of August 17, 2000, for the award of a 
70 percent evaluation for generalized anxiety disorder and a 
total rating for compensation based upon individual 
unemployability, is consistent with both the facts and the 
governing legal authority.  Prior to August 17, 2000, the 
veteran's only service-connected disability was evaluated as 
30 percent disabling.  

The Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date, see Hazan v. Gober, 10 
Vet. App. 511, 518 (1997), which the Board has laid out 
above.  However, the United States Court of Appeals for 
Veterans Claims (Court) and VA's General Counsel have 
interpreted the provisions of 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 as meaning that if the increase occurred 
(again, which includes individual unemployability) within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase (individual unemployability) occurred more than one 
year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, 
the effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  For 
example, the veteran's October 2000 application for 
individual unemployability indicated that he became too 
disabled to work because of his service-connected disability 
in 1983.  Or, in the November 2000 VA psychiatric evaluation 
report, the examiner stated that he felt the veteran's 
service-connected disability had caused him to be 
unemployable, which he stated had been the case for "many 
years."  There is no provision for assigning an effective 
date prior to date of claim when there is no evidence that 
can support an ascertainable degree of impairment within one 
year prior to date of claim.  Granting an automatic 
retroactive effective date would render the words of this 
statute meaningless.  The statute is clear and unambiguous.  
If an increase in disability is shown within one year prior 
to date of claim, whether formal or informal, then the 
effective date can be earlier than the date of claim.  See 38 
U.S.C.A. 5110(b)(2).  However, if an increase in disability 
cannot be factually ascertainable within one year prior to 
date of claim, then the effective date is the date of claim.  
See 38 U.S.C.A. 5110(a).  Accordingly, an effective date 
earlier than August 17, 2000, for both the award of a 
70 percent evaluation and a total rating for compensation 
based upon individual unemployability is legally precluded.  
Regrettably, there is no statute or regulation that would 
allow an earlier effective date.  

For the above reasons, the Board finds that the preponderance 
of the evidence is against a finding that an effective date 
earlier than August 17, 2000, for the awards of a 70 percent 
evaluation for generalized anxiety disorder and a total 
rating for compensation based upon individual unemployability 
is warranted.  There is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.  

C.  Additional argument

The Board is aware that the veteran has alleged that his 
disability evaluation was reduced improperly in 1947.  
Specifically, he states that VA reduced the evaluation based 
on a phone call, as opposed to an examination.  He alleges 
that VA called him back in 1947 to ask him how he was doing 
and when he informed VA that he was doing fine, it reduced 
his evaluation.  He states that the 1947 VA psychiatric 
evaluation report is false and that he never attended a VA 
examination at that time.  The veteran has submitted 
statements from a private psychiatrist, whose medical license 
has been revoked, in an attempt to support his assertion that 
the 1947 rating decision was made in error.  The psychiatrist 
has also attempted to state that diagnoses entered years ago 
were inaccurate.  

The Board does not find any basis to question the 
determination made by the rating board in 1947.  That 
decision is final, and the Board is legally precluded from 
adjudicating that issue again in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  Additionally, the same consideration is applied 
to all the rating decisions that address the veteran's claims 
for increased evaluations.  See id.  


ORDER

Entitlement to an effective date earlier than August 17, 
2000, for the award of a 70 percent evaluation for 
generalized anxiety disorder with history of manic depressive 
psychosis is denied.

Entitlement to an effective date earlier than August 17, 
2000, for the award of a total rating for compensation based 
upon individual unemployability is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


